706 N.W.2d 201 (2005)
People
v.
Francisco.
No. 129035.
Supreme Court of Michigan.
December 7, 2005.
Application for Leave to Appeal.
SC: 129035, COA: 252188.
On order of the Court, the application for leave to appeal the May 26, 2005 judgment of the Court of Appeals is considered, and we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties are directed to file supplemental briefs by January 5, 2006, *202 addressing: (1) whether People v. McDaniel, 256 Mich.App. 165, 172-173, 662 N.W.2d 101 (2003), was correct in deciding that OV 13 may be scored based on three or more felonies committed in any five-year period even if that period does not include the date of the sentencing offense, and (2) assuming OV 13 should not have been scored, is defendant automatically entitled to resentencing because of the scoring error, or is resentencing unnecessary because the minimum sentence imposed was "within the appropriate guidelines sentence range" within the meaning of MCL 769.34(10).
We further order the Oakland Circuit Court to appoint the State Appellate Defender Office to represent the defendant in this Court.